IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-20853
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

BILAL TROY FARAHKHAN,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC Nos. H-99-CV-1653 &
                           H-96-CR-24-1
                      --------------------
                         April 25, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Bilal Troy Farahkhan, federal prisoner # 72541-079, appeals

the district court’s denial of his 28 U.S.C. § 2255 motion.     A

certificate of appealability was granted on the issue of whether

Farahkhan’s constitutional rights were violated by his attorney’s

alleged refusal to allow him to testify on his own behalf at

trial.

     Farahkhan contends that he did not knowingly waive his right

to testify because he never knew of the right. He alleges that


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-20853
                                  -2-

his attorney failed to advise him of the right and prevented him

from testifying.    His argument is reviewed under the framework

for reviewing ineffective-assistance claims established by

Strickland v. Washington, 466 U.S. 668 (1984).     See United States

v. Brown, 217 F.3d 247, 258 (5th Cir.), cert. denied, 121 S. Ct.

415 (2000).    Thus, to prevail on his claim, Farahkhan must show:

(1) that his counsel’s performance was deficient in that it fell

below an objective standard of reasonableness; and (2) that the

deficient performance prejudiced his defense.    See Strickland,

466 U.S. at 689-94.    His claim fails under both prongs of the

Strickland test.

       Farahkhan has not demonstrated that his counsel's

performance was deficient.    See Strickland, 466 U.S. at 689-94,

697.    The district court found that Farahkhan was aware of his

right to testify but acceded to counsel’s advice not to testify

based on an agreed-upon trial strategy of discrediting the

Government’s primary witness and avoiding the admission of

Farahkhan’s three prior felony drug convictions.    Counsel’s

advice not to testify was sound trial strategy, and Farahkhan

makes no argument to the contrary.    See Bridge v. Lynaugh, 838

F.2d 770, 773 (5th Cir. 1988).

       Assuming arguendo that counsel performed deficiently by

failing to advise Farahkhan of his right to testify and in

failing to permit him to testify, we discern no prejudice.

Farahkhan contends that his trial testimony would have provided

an explanation for his presence at the crime scene that was

consistent with innocence.    The district court found that
                           No. 00-20853
                                -3-

although Farahkhan’s testimony would have attempted to establish

his innocence, it was uncorroborated, was controverted by the

Government’s strong evidence against him, and would have been

subject to considerable attack on cross-examination. The court

further noted that the Government would have been able to

introduce evidence of Farahkhan's three prior—and substantially

similar—felony drug convictions involving cocaine, poisoning him

in the eyes of the jury.   Farahkhan does not directly challenge

these findings.   Accordingly, he has failed to establish

Strickland prejudice.

     The district court did not err in dismissing Farahkhan’s

§ 2255 motion, and its judgment is hereby AFFIRMED.